Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/EP2019/053776 (international filing date: 02/15/2019), which claims priority from provisional application 62710570 (filed 02/16/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-11, 14, 25, 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et al. (US 20190215124 A1, hereinafter Bendlin_124), in view of Bendlin et al. (US 20190081821 A1, hereinafter Bendlin_821).

Regarding claim 1, Bendlin_124 teaches a method of random access procedure by a network node for use with a user equipment (UE) of a wireless communication system, the method comprising (in general, see at least para. 34-46 and corresponding figures such as at least fig. 3 and 4): 
identifying a demodulation reference signal (DMRS) configuration from among a set of DMRS configurations based on obtained information; and controlling DMRS transmission during the random access procedure based on the selected DMRS configuration (see at least para. 42 and 34 along with para. 18, e.g. the DMRS position is informed to the UE as part of the downlink control information (DCI) carried on the PDCCH that schedules the PDSCH carrying the RMSI).
Bendlin_124 differs from the claim, in that, it does not specifically disclose selecting a demodulation reference signal (DMRS) configuration; which is well known in the art and commonly used for effectively reducing power consumptions.
Bendlin_821, for example, from the similar field of endeavor, teaches similar or known mechanism of selecting a demodulation reference signal (DMRS) configuration (see at least claims 1-4, e.g. choosing transmission types); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Bendlin_821 into the method of Bendlin_124 for effectively reducing power consumptions.

Regarding claim 2, Bendlin_124 in view of Bendlin_821 teaches the selection of the DMRS configuration from among the set of DMRS configurations, comprises: determining information that characterizes the UE; and selecting the DMRS configuration from among the set of DMRS configurations based on the information that characterizes the UE.  (Bendlin_821, see at least para. 18-19, e.g. slot based or mini-slot based using in LTE or NR)

Regarding claim 9, Bendlin_124 in view of Bendlin_821 teaches the set of DMRS configurations comprise any one or more of the following: a DMRS pattern for Message in the uplink (Msg3) transmission in an uplink (UL) grant contained in random access response (RAR); a DMRS pattern for Msg3 retransmissions in an UL grant Physical Downlink Control Channel (PDCCH); and a DMRS pattern for remaining minimum system information (RMSI).  (Bendlin_124, see at least para. 34, e.g. the random access procedure or the RMSI; Bendlin_821, see at least para. 19-20, e.g. Demodulation Reference Signal (DMRS) associated with a PDSCH/PUSCH may differ depending on whether the transmission is slot based or mini-slot based)

Regarding claim 10, Bendlin_124 in view of Bendlin_821 teaches controlling DMRS transmission during the random access procedure based on the selected DMRS configuration, comprises: initiating transmission of an indication of the DMRS configuration to the UE.  (Bendlin_124, see at least para. 42 and 34 along with para. 18, e.g. the DMRS position is informed to the UE as part of the downlink control information)

Regarding claim 11, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (i.e. UE) performs the reverse receiving from and transmitting to an base station (i.e. network node) of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 14, in view of claim 11 above, this claim is rejected for the same reasoning as claim 9.

Regarding claim 25, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Bendlin_124 in view of Bendlin_821 also teaches a same or similar apparatus comprising processor and memory (Bendlin_124, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 27, this claim is rejected for the same reasoning as claim 2 except this claim is in apparatus claim format.

Regarding claim 34, this claim is rejected for the same reasoning as combination of claims 9 and 10, except this claim is in apparatus claim format.

Regarding claim 40, this claim is rejected for the same reasoning as claim 11 except this claim is in apparatus claim format.
To be more specific, Bendlin_124 in view of Bendlin_821 also teaches a same or similar apparatus comprising processor and memory (Bendlin_124, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“In particular, Bendlin_124 appears to describe a system and method for efficient configuration of demodulation reference signals in beamformed wireless communications systems. More particularly, the above cited Para. [0034] and [0042] of Bendlin_124 appear to describe informing the DMRS position to the UE as part of the downlink control information (DCI). However, Bendlin_124 does not disclose controlling DMRS transmission during the random access procedure based on the selected DMRS position.

Further, Bendlin_124 fails to disclose, teach or suggest at least “controlling DMRS transmission during the random access procedure based on the selected DMRS configuration,” as recited in amended Claim 1. (Emphasis added.)”  (Remarks, page 11)

The examiner respectfully disagrees.  The combination of paragraphs 42 and 34 along with para. 18  of Bendlin_124 indeed discloses the argued feature, for example, the transmitter can signal the location of demodulation reference signals by including an indicator bit in downlink control information indicating which DMRS scheme.  Hence, 

Further, the applicant argues that (applicant’s emphasis included, if any):
“In particular, Bendlin_821 appears to describe a system and method for facilitating determination of transmission type via demodulation reference signal (DMRS) patterns. More particularly, the above cited claim 1 of Bendlin_821 appears to describe generating information indicative of a defined transmission type for the mobile device. However, Bendlin_821 does not disclose selecting a demodulation reference signal (DMRS) configuration from among a set of DMRS configurations.

Further, Bendlin_821 fails to disclose, teach or suggest at least “selecting a demodulation reference signal (DMRS) configuration from among a set of DMRS configurations based on obtained information,” as recited in amended Claim 1. (Emphasis added.)”  (Remarks, page 12)

The examiner again respectfully disagrees.  The combination of at least claims 1 and 2  of Bendlin_821 indeed discloses the argued feature, for example, generating information according to a protocol, …wherein the protocol comprises a first protocol,… and wherein the protocol further comprises a second protocol.  In other words, Bendlin_821 selects a protocol of the two for receipt by a mobile device.  Hence, Bendlin_821, or Bendlin_124-Bendlin_821 combined, indeed teaches or suggests the argued feature claim 1.

Regarding independent claims 11, 25, and 40, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

 all pending dependent claims of the independent claims 1, 11, 25, and 40, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 5 would be allowable because it depends from claim 4.
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 29 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 30 would be allowable because it depends from claim 29.
Claim 31 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 41 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465